Citation Nr: 0920883	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-23 638	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  The appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.



REMAND

After reviewing the Veteran's claims file, the Board finds 
that remand is necessary with regard to the Veteran's claim.  
In adjudicating a claim for TDIU, VA may not reject the 
Veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, effect the Veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  Although 
the RO obtained June 2005 and October 2005 VA medical 
opinions concerning the impact of the Veteran's service-
connected posttraumatic stress disorder on his ability to 
work and a November 2005 VA medical opinion pertaining to the 
effect of the Veteran's service-connected right foot disorder 
on his ability to work, the RO did not obtain an opinion 
regarding the impact of the Veteran's other service-connected 
disorders on his ability to work.  Moreover, the VA opinions 
of record consider the Veteran's service-connected disorders 
individually.  There is no medical opinion of record which 
addresses the issue of the cumulative affect of all of the 
Veteran's service-connected disabilities on his ability to 
work.  Accordingly, the RO must provide the Veteran with a VA 
medical examination to determine whether the Veteran's 
service-connected disabilities, together but not in concert 
with any nonservice-connected disabilities, render the 
Veteran unable to obtain or retain substantially gainful 
employment. 

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a 
VA examination to determine the impact 
that all of his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must elicit 
from the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on a review of the claims 
file, the examiner must provide an opinion 
as to whether the Veteran is unable to 
obtain or retain employment due only to 
his service-connected disabilities, to 
include any medications taken for those 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.  

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.   

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



